DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 4-8 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  In regards to claim 1, the claim limitations “…one or more body-surface electrodes attached externally to a patient…” and “unipolar signals from multiple unipolar electrodes of a probe inserted in an organ of the patient…” positively recite the human body, i.e. non-statutory subject matter.  It is suggested to amend the claims to read “configured to,” and/or “adapted for…”  Corrections are required.  

Specification
The disclosure is objected to because of the following informalities:  Any application numbers listed in the disclosure should be updated to reflect their patent status (e.g., pending, patented, .  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s)  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Drakulic et al. (US 10,356,001).
Drakulic et al. discloses
1. A method, comprising: receiving (1) an analog body-surface signal from one or more body-surface electrodes (E.G., elements 304) attached externally to a patient, and (i) multiple analog unipolar signals from multiple unipolar electrodes of a probe inserted in an organ of the patient (e.g., via the disclosed electrodes obtaining analog inputs); assigning, from among the multiple unipolar electrodes, a first unipolar electrode to serve as a common electrical ground and a common timing reference for the analog unipolar signals and the analog body-surface signal; digitizing the analog unipolar signals to produce respective digital unipolar signals by sampling the analog unipolar signals relative to a digital ground; defining (i) an analog bipolar signal between the first unipolar electrode and a second unipolar electrode of the probe and (ii) a digital bipolar signal formed from respective digital unipolar signals derived from the first unipolar electrode and the second unipolar electrode {e.g., (pp. 3, ln 42-64), (col 4, ln 14-32), (col 9, ln 34-63) & (Figs 2-3)}, estimating a ground offset and a timing offset between the analog bipolar signal and the digital bipolar signal, while the first unipolar electrode is connected to the digital ground; and applying the ground offset and the timing offset in measuring a third unipolar signal (e.g., via the disclosed multiple analog inputs/electrodes), sensed by a third unipolar electrode of the probe, relative to the body- surface signal (Fig 2).

2. The method according to claim 1, wherein the analog unipolar signals and the digital unipolar signals comprise electrocardiograms (e.g., via the disclosed ‘cardiac signals’ pp. 9, lines 34-63).

3. The method according to claim 1, wherein the analog body-surface signal comprises a Wilson Central Terminal (WCT) signal [(e.g., col 4, lines 14-44) & (col 10, lines 22-32)].

4.  An apparatus, comprising: circuitry, which is configured to: receive an analog body-surface signal from one or more body-surface electrodes attached externally to a patient; receive multiple analog unipolar signals from multiple unipolar electrodes of a probe inserted in an organ of the patient; assign, from among the multiple unipolar electrodes, a first unipolar electrode to serve as a common electrical ground and a common timing reference for the analog unipolar signals and the analog body- surface signal; digitize the analog unipolar signals to produce respective digital unipolar signals by sampling the analog unipolar signals relative to a digital ground; and define (i) an analog bipolar signal between the first unipolar electrode and a second unipolar electrode of the probe and (11) a digital bipolar signal formed from respective digital unipolar signals derived from the first unipolar electrode and the second unipolar electrode; and a processor, which is configured to: estimate a ground offset and a timing offset between the analog bipolar signal and the digital 30 bipolar signal, while the first unipolar electrode is connected to the digital ground; and  apply the ground offset and the timing offset in measuring a third unipolar signal, sensed by a third unipolar electrode of the probe, relative to the body- surface signal {e.g., (pp. 3, ln 42-64), (col 4, ln 14-32), (col 9, ln 34-63) & (Figs 2-3)}.

5. The apparatus according to claim 4, wherein the interface circuitry and the processor are included in a legacy system (e.g., Fig 2).

6. The apparatus according to claim 4, wherein the analog unipolar signals and the digital unipolar signals comprise electrocardiograms (e.g., via the disclosed ‘cardiac signals’ pp. 9, lines 34-63)

7. The apparatus according to claim 4, wherein the analog body-surface signal comprises a Wilson Central Terminal (WCT) signal [(e.g., col 4, lines 14-44) & (col 10, lines 22-32)].

8. The apparatus according to claim 4, wherein the interface circuitry comprises a multi-channel digital link configured to receive digitized signals from the probe [e.g., via the disclosed 12-lead ECG system (col 9, ln 43-63) & (Fig 2)].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE F JOHNSON whose telephone number is (571)270-5040. The examiner can normally be reached Mon-Thu 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE F LAVERT/Primary Examiner, Art Unit 3792